Citation Nr: 0722181	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-13 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a psychiatric disorder, claimed as anxiety 
neurosis.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety neurosis.

3.  Entitlement to service connection for hepatitis C to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in San Juan, the 
Commonwealth of Puerto Rico.  These include an August 2003 
rating decision which declined to reopen a previously denied 
claim for service connection for a psychiatric disorder and 
denied service connection for hepatitis C.  After the veteran 
filed a claim in August 2004 for service connection for 
hepatitis C as secondary to herbicide exposure, the RO denied 
service connection for hepatitis C as secondary to herbicide 
exposure in a November 2004 rating decision.  The veteran 
appealed these decisions.           

The reopened claim for service connection for a psychiatric 
disorder is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.






FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied by the RO in a March 1999 decision.  Notice of this 
decision was sent in March 1999 and the veteran did not 
appeal it.  

2.  New evidence received since the March 1999 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.

3.  The veteran's hepatitis C is not shown by competent 
medical evidence to be related to service or an incident of 
service origin, to include any in-service exposure to 
herbicides that may have occurred.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision, which denied entitlement 
to service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been received since the 
March 1999 determination, and the claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Hepatitis C was not incurred in or aggravated by service, 
nor is it shown to be secondary to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in April 2003.  A duty to assist letter addressing 
the new and material issue as well as the hepatitis C claim 
was issued in July 2003, before the August 2003 rating 
decision that denied these issues.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  The July 2003 letter also addressed the question 
of new and material evidence to reopen a claim and gave the 
correct criteria and also addressed the hepatitis C claim.  A 
second letter issued in September 2004 specifically addressed 
the veteran's hepatitis C claim, to include as secondary to 
Agent Orange and also included a hepatitis C risk factors 
questionnaire for the veteran to fill out and return.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

Regarding new and material evidence, in the more recent case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) further 
held "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim."  Kent at 
9 (emphasis added).  VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.  In this case, the 
veteran is not prejudiced by any failure to address the basis 
for the prior final denials, as the Board is reopening the 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the case of the 
hepatitis C claim, there is no need for an examination in 
light of the evidence showing no evidence of a link to the 
hepatitis C to service.  Regarding the claim seeking 
entitlement to service connection for a psychiatric disorder, 
the evidence of record is sufficient to reopen the claim and 
further development, to include examinations if indicated, 
will be scheduled on remand.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  However, since service connection is being 
denied for the issue addressed in this decision, except for 
the new and material claim no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  Regarding the reopened claim, any 
deficiency will be addressed on remand.  

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2006).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

Service connection was first denied for a psychiatric 
disorder claimed as a "nervous condition" in a November 
1973 rating decision on the basis that the service medical 
records were silent for any disease or defect of the nervous 
system.  The last VA examination in the file was noted to 
reveal the veteran to be suffering from anxiety neurosis in a 
schizoid personality.  Notice of this decision was sent in 
December 1973.  The veteran did not appeal this decision and 
it became final.

Following this denial, multiple attempts to reopen this claim 
were repeatedly denied by the RO in October 1997, March 1998, 
August 1998 and most recently in March 1999, on the basis 
that new and material evidence had not been submitted.  The 
veteran did not appeal any of these decisions.  Regarding the 
most recent final denial of March 1999, notification was sent 
within the same month.  The basis for the March 1999 denial 
was that evidence submitted did not present a reasonable 
possibility for changing the outcome of the decision, as the 
evidence did not demonstrate that the veteran's nervous 
condition diagnosed as anxiety during a September 1973 VA 
examination was first manifested in active service.  

Among the evidence of record before the RO in March 1999, the 
veteran's DD Form 214 reflects that he served in Vietnam and 
his awards and medals included the Vietnam Service Medal, the 
Republic of Vietnam Campaign Medal and an award for 
participation in the 15th unnamed Vietnam campaign.  

The service medical records previously before the RO in March 
1999 are silent for any evidence of psychiatric disorders or 
complaints.  The January 1971/ April 1971 report of medical 
history revealed him to deny any psychiatric problems and the 
April 1971 Airborne examination revealed normal psychiatric 
examination.  Again there are no psychiatric problems 
recorded in the medical records.  His separation examination 
of December 1972 was normal.  

Before the RO in March 1999 was a January 1973 doctor's note 
that noted the veteran's complaints of nervousness, insomnia, 
irritability and nightmares.  He denied audio or visual 
hallucinations.  He was referred to psychiatry and was 
diagnosed with anxiety reaction.  

A July 1973 doctor's note before the RO in March 1999 
indicated that the doctor was referring the veteran who made 
a claim for a nervous condition and that he was a prima facie 
neuropsychiatric (NP) case. 

Also before the RO in March 1999 was a September 1973 VA 
examination report in which the veteran complained of 
nervousness, nausea, insomnia, and irritability since 
service.  A special VA psychiatric examination dated in 
October 1973 revealed the veteran to claim that he was 
hospitalized in Vietnam due to a nervous condition.  The 
claims file was noted to not be available for examination.  
Objectively he appeared anxious and his behavior was restless 
and somewhat withdrawn.  His fingers showed a fine tremor and 
psychomotor was mildly agitated.  His thought content 
displayed signs and symptoms of anxiety.  He expressed having 
fears of finding his grandmother dead in the house.  He 
became easily upset, ill humored, sometimes insomniac, 
sometimes vomited after eating, and he also sometimes heard 
voices at night.  On mental status examination, his affect 
was sullen and his general mood was anxious.  He was oriented 
times 3 and his memory was good.  He could not abstract and 
had poor concentration, superficial insight and limited 
judgment.  The diagnosis was anxiety neurosis in schizoid 
personality.  

Also before the RO in March 1999 was a September 1997 private 
medical report including complaints of a nervous condition 
due to the excessive pressure of conflict.  He felt anxious 
and depressed with low pressure tolerance.  He also 
complained of tension headache.  At present he continued 
having nervous condition.  Physical examination revealed the 
veteran to be alert, oriented, cooperative without speech or 
memory problems.  There was no evidence of any abnormal 
neurological findings aside from a left ear decreased 
hearing.  The impression was combat stress syndrome.  

A November 1997 private doctor's note before the RO in 1999 
indicated the veteran began inpatient treatment from October 
1997 to the present date with symptoms of sadness, 
depression, anxiety, insomnia and panic attacks.  The 
diagnosis was major depression and panic attacks.  The 
veteran was presently on Paxil and Depakote for this.  
Prescription records from 1997 through 1998 reflect that he 
was prescribed Paxil and Depakote during this time.  

Also before the RO in March 1999 was the January 1999 
testimony from a January 1999 RO hearing.  The veteran's wife 
testified that after service the veteran was depressed all 
the time and would drink and become even more depressed.  She 
said the veteran did not seek psychiatric treatment until 
about 2 years ago after the loss of a grandchild.  He then 
began treatment with Paxil and Depakote.  She said he could 
not sleep and was still depressed all the time.  The veteran 
testified that after service he underwent a few psychiatric 
examinations and tried to get VA treatment but essentially 
gave up after about 2 or 3 times, indicating that he could 
not take the wait and also thought he could cope on his own.  

Among the evidence received after the RO's March 1999 denial 
included private treatment records from 2002 to 2005 showing 
treatment for psychiatric problems beginning in May 2002 when 
he presented with a long history of depressive symptoms and 
described feeling sad, crying, low frustration tolerance and 
insomnia.  He frequently felt overwhelmed with these issues 
at work.  His mental status examination was positive for 
depressed mood, restricted affect and auditory hallucinations 
of his own voice.  He was diagnosed with major depressive 
disorder rule out bipolar affective disorder (BAD) and 
alcohol dependency in remission.  He continued to undergo 
psychiatric treatment from June 2002 through September 2003 
for ongoing psychiatric symptoms that included irritability, 
sleep problems, relationship issues with his wife, sadness 
and problems at work.  The last entry in these records 
diagnosed major depressive disorder.  

VA treatment records from 2004 repeatedly showed in the 
problem list that the veteran was diagnosed with depressive 
disorder not elsewhere classified (NEC).  None of these 
records actually addressed treatment for psychiatric 
problems.  A February 2004 record addressing treatment for 
Hepatitis C revealed him to have stable depression.  

Among the evidence received after March 1999 included 
testimony from an August 2004 RO hearing.  He testified about 
his military occupational specialty of artillery repair that 
required him to go to various landing zones and he mentioned 
several bases in the United States where he went to repair 
artillery.  He also testified that in January 1972 he was 
transferred to Da Nang Vietnam to F Company for the 50th 
Infantry.  He indicated that his work while there was more on 
watch for different airports with exposure to different 
exchanges of mortar rounds and rockets.  During that time the 
attacks occurred from 9 pm to 1 am from March, April and May 
of 1972.  In June 1972 he transferred to Saigon and then was 
sent back to Fort Campbell, Kentucky to the 801 maintenance.  
He testified that right after service, he went to the VA 
medical center for problems sleeping and getting easily 
angered.  He began to seek treatment at the VA in August 
1973.  He said he continued to have problems with sleeping 
and crying alot while working and was presently still in 
treatment with his company doctor who he has been seeing for 
the past 2 years.  

A June 2005 private doctor's letter notes that the veteran 
has treated with him from May 2002 to the present, with most 
recent visit in April 2005.  Visits were at 6 to 8 week 
intervals.  The doctor said the veteran came to the 
evaluation feeling sad, hopeless, helpless, with recurrent 
crying spells, insomnia and mood swings.  At the examination 
he was oriented times 3, logical, coherent but with labile 
affect and at times with psychotic features.  He was under 
psychiatric treatment on a regular basis.  The diagnosis was 
major depressive disorder, rule out bipolar affective 
disorder.  

In June 2005 the veteran testified at another RO hearing.  
His representative alleged that the veteran's military 
occupational specialty involved his being involved in combat 
type situations and that he was moved around alot from place 
to place in helicopters so he could go to different artillery 
positions to repair the artillery pieces.  The veteran 
testified that on many occasions he feels depressed and 
tearful and cries alot.  He testified that he is presently 
seeing a psychiatrist.  

In December 2005 the veteran sent a letter saying he served 
in Vietnam from 1971 to 1972 and witnessed or participated in 
many traumatic events as a crew member artillery repairman.  
He said he now has frequent nightmares of Vietnam and also 
mentioned having private psychiatric treatment.  He also said 
he received VA treatment in San Juan about 6 months after 
service.  

Based on a review of the evidence the Board finds that new 
and material evidence has been received to reopen his claim 
for service connection for a psychiatric disorder.  The 
additional evidence includes records of recent psychiatric 
treatment up through 2005 with diagnoses that now include 
major depressive disorder or bipolar disorder.  These 
treatment records and the veteran's own description of his 
current symptoms in December 2005 also suggest PTSD like 
symptoms such as nightmares about Vietnam, along with his 
symptoms currently described as related to major depression.  
Furthermore, the additional evidence now includes statements 
pertaining to possible combat related stressors such as were 
detailed in his August 2004 hearing when he described being 
in areas exposed to nightly mortar attacks.   Such evidence, 
particularly when considered in light of the earlier evidence 
that showed anxiety related symptoms said to be due to an 
anxiety disorder, as well as the note from September 1997 
combat stress syndrome raises the possibility that the 
veteran may be suffering from post-traumatic stress disorder 
(PTSD) related to service.  

In addition, the additional evidence also shows some symptoms 
consistent with an ongoing psychosis, as the June 2005 
doctor's letter noted the veteran to exhibit psychotic 
features at times, and other records submitted after March 
1999 include complaints of auditory hallucinations described 
in May 2002.  This evidence, when coupled with the pre March 
1999 findings from the September 1973 VA examination where he 
was said to sometimes hear voices, suggests the possibility 
of an ongoing psychosis that began within one year of his 
discharge from service in January 1973.  In addition, the 
veteran has also alleged in his August 2004 hearing and his 
December 2005 letter that he received VA treatment for 
psychiatric problems within one year of his discharge, 
raising the possibility that additional records pertinent to 
this matter exist.   

Thus, for the foregoing reasons, the evidence presents a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a psychiatric disorder.  

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for hepatitis C to include due to exposure to 
herbicides while in military service.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  In 
addition, service-connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam. 38 C.F.R. § 3.313.

The Board observes that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For 
purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transit peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset. 38 C.F.R. 
§ 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

As previously discussed when addressing the previous new and 
material claim, the veteran's DD Form 214 clearly reflects 
that he served in Vietnam, and Agent Orange exposure is 
presumed.  

The service medical records previously before the RO in March 
1999 are silent for any evidence of any disorders or 
complaints referable to his liver and no diagnosis of 
hepatitis.  The January 1971/ April 1971 report of medical 
history revealed him to deny any liver problems and the April 
1971 Airborne examination was revealed normal abdominal 
examination.  Again there are no liver problems recorded in 
the medical records.  His separation examination of December 
1972 was normal.  A dental questionnaire dated in December 
1972 revealed that he denied hepatitis (yellow jaundice).  

The September 1973 VA examination is negative for any 
complaints or findings referable to the liver, with no 
palpable organs or masses shown on examination.  The October 
1973 psychiatric examination revealed the veteran to 
presently deny drug addiction.  He did not drink any alcohol, 
but did admit to using marijuana in Vietnam in this 
examination.  

An August 1983 Agent Orange examination failed to reveal any 
significant findings regarding the liver on examination and 
in the lab reports.  There was no diagnosis referable to the 
liver made.  

The earliest evidence of hepatitis is shown in a March 2001 
private medical record showing a positive test result for 
Hepatitis C RNA ultraquant (BDNA).  

A July 2003 VA treatment record revealed the veteran to give 
a past history of being diagnosed with hepatitis C back in 
1995 by a private doctor.  There was no treatment at that 
time.  He decided to go to the VA for treatment for this 
condition.  He did not know how he got infected.  He denied 
ever having a blood transfusion, intervenous (IV) drug abuse, 
needle sharing, multiple sex partners, body piercings or 
tattoos.  A July 2003 liver biopsy showed chronic hepatitis C 
and there was severe activity and moderate fibrosis.  

A May 2003 private psychiatric treatment record significantly 
showed the veteran to express his concern about his liver 
problems.  

VA treatment records from 2004 reflect that his problem list 
repeatedly included a diagnosis of hepatitis C.  He underwent 
therapy beginning in February 2004 for his hepatitis C and 
continued this treatment through November 2004.  

None of the records showing findings of, or treatment for, 
hepatitis C contains any opinion as to the etiology of this 
disease.  

In July 2004 the veteran filled out a hepatitis C 
questionnaire in which he denied using IV drugs, nasal 
cocaine, high risk sexual activity, hemodialysis, tattoos or 
body piercings, sharing toothbrushes or razors with other 
persons, acupuncture with nonsterile needles, blood 
transfusions or being a healthcare workers exposed to 
contaminated body fluids.  

The veteran testified at his June 2005 hearing that he was 
initially diagnosed with hepatitis C around 1992.  He 
testified that he is presently receiving treatment for 
hepatitis C.  His testimony generally centered on his current 
symptoms and treatment from hepatitis C.  His representative 
confirmed that he was claiming it as secondary to herbicide 
exposure.

Upon review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the veteran's hepatitis C.  There is no 
evidence that this disease began during his active service.  
The hepatitis C is not a disease that is presumptive to 
herbicide exposure and there is no medical evidence directly 
linking the disease to his herbicide exposure in service.  

As the competent evidence reflects that the current hepatitis 
C is not related to service, the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis C, and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent, the appeal is granted.

Service connection for hepatitis C is denied.


REMAND

As noted above, the claim for entitlement to service 
connection for an acquired psychiatric disorder was reopened 
based on the receipt of new and material evidence.  

Additional evidence must be obtained in order to properly 
adjudicate this claim.  First the evidence currently 
available suggests the possibility that the veteran may be 
suffering from PTSD related to service.  Some PTSD type 
symptomatology has been shown in the record and he was even 
diagnosed with combat stress syndrome back in September 1997.  
He is noted to have served in Vietnam during the Vietnam 
conflict and has even cited exposure to stressors from 
nightly mortar attacks while stationed at Da Nang between 
March, April and May of 1972, while he was attached to the 
50th infantry.  He has also suggested the existence of other 
stressors according to his December 2005 letter where he said 
he witnessed or participated in many traumatic events as a 
crew member artillery repairman.  His current DD Form 214 
shows Vietnam service and his duties did include artillery 
maintenance.  

To date, no attempt to develop his claimed stressors has been 
made, nor has any examination been conducted to ascertain the 
nature of his psychiatric disorder to include whether he has 
PTSD.  In addition, the available records do show that he 
manifested psychiatric problems within one year of discharge 
and the September 1973 VA examination documenting psychiatric 
complaints significantly included auditory hallucinations at 
night.  However this examination did not diagnose an actual 
psychosis but assessed him with anxiety neurosis within a 
schizoid personality.  Subsequent records have not diagnosed 
a psychosis, although again he is noted to report occasional 
auditory hallucinations in these records.  

Because service connection may be warranted for a psychosis 
that is manifested to a compensable degree within one year of 
discharge from service under 38 C.F.R. § 3.307. 3.309, 
further evaluation into the nature and etiology of his 
psychiatric disorder is warranted.  Furthermore it appears 
that pertinent VA records from within one year of discharge 
have yet to be obtained.  The veteran has alleged in written 
statements and testimony that he sought psychiatric treatment 
at a VA medical facility in San Juan, Puerto Rico shortly 
after service.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Further, in the present appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish an 
initial disability rating or effective date.  Such notice 
must be provided regarding the reopened claim for service 
connection for a psychiatric disorder.  Dingess, supra. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  The AOJ should request the veteran to 
provide an additional stressor statement 
to further clarify the stressors he 
experienced while serving in Vietnam.  
The statement should contain as much 
details as possible, to include dates, 
places, descriptions of the events, his 
service units in Vietnam, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and inform him that failure to 
respond may result in adverse action to 
his claim.  The veteran should be allowed 
reasonable time to respond.  Information 
received should be associated with the 
claims file.

3.  The AOJ should contact the National 
Personnel Records Center (NPRC) to obtain 
the complete service personnel records 
showing the veteran's duties and 
assignments while serving in Vietnam, 
shown in his DD Form 214 to be between 
September 3, 1971 and June 6, 1972.  

4.  Thereafter, the AOJ should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, to 
include the veteran's PTSD stressor 
statements and all medical and personnel 
records.  The summary and all associated 
documents, including a copy of this 
remand, all available service records, 
and any written stressor statements 
should then be sent to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, to obtain 
verification of the claimed stressors.  
The JSRRC should be requested to provide 
any information which might corroborate 
any of the veteran's alleged experiences 
and stressors.  The AOJ should ask JSRRC 
to attempt to verify the following 
stressors to include the claimed exposure 
to exchanges of mortar rounds and rocket 
attacks, said to occurred nightly from 9 
pm to 1 am from March, April and May of 
1972, while serving in Da Nang Vietnam 
and attached F Company for the 50th 
Infantry.  The AOJ should also request 
the JSRRC to attempt to verify any 
additional stressors that may be 
described in any stressor statements or 
additional records obtained pursuant to 
this remand.  

5.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in San Juan, Puerto Rico for 
any treatment for his psychiatric 
disability from 1999.  If the above-
mentioned records are not available, that 
fact should be entered in the claims 
file.

6.  Thereafter, the AOJ should afford the 
veteran a VA special psychiatric 
examination.  The claims file must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  The examiner 
must determine the nature, severity, and 
etiology of any psychiatric disorder(s) 
present, to include whether there is PTSD 
that is related to service.  The examiner 
should provide an opinion on the 
following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed and/or if 
there are additional psychiatric 
disorders diagnosed, the examiner should 
render an opinion as to whether it is at 
least as likely as not that any 
psychiatric disorder other than PTSD 
diagnosed, to include anxiety disorder, 
bipolar disorder or depression or any 
other psychiatric disorder diagnosed, 
became manifest during active service; or 
whether the veteran suffers from a 
psychosis manifested to a compensable 
degree within a one year period of his 
discharge from active service, or is 
otherwise related to his active service.

The report of the examination should 
include a complete rationale for all 
opinions.  

7.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


